IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KASARD OMAR BROWN,                                     No. 66919
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                  Respondent.
                                                                               FILED
                                                                               MAR 1 7 2016
                                                                             TRACE K. LINDEMAN
                                                                          CLERK OF UPREME COURT
                                                                          BY    •
                                                                               DEPUTY CLER




                                          ORDER OF AFFIRMANCE
                               This is an appeal from a district court order denying appellant
                  Kasard Brown's postconviction petition for a writ of habeas corpus.
                  Eighth Judicial District Court, Clark County; Kenneth C. Cory, Judge.
                               Brown filed his petition on March 7, 2014, more than 8 years
                  after remittitur issued from his direct appeal on December 8, 2005. Brown
                  v. State, Docket No. 40718 (Order Vacating Prior Order and Affirming the
                  Judgment of Conviction, October 25, 2005). Thus, his petition was
                  untimely filed. NRS 34.726. The petition was also successive because
                  Brown had previously sought postconviction relief. Brown v. State, Docket
                  No. 52829 (Order of Affirmance, April 28, 2011). Accordingly, the petition
                  was procedurally barred absent a demonstration of good cause and
                  prejudice.   See NRS 34.726; NRS 34.810(3). Further, because the State
                  pleaded laches, Brown was required to overcome the presumption of
                  prejudice to the State. See NRS 34.800.
                               Brown argues that he is not required to demonstrate good
                  cause and prejudice• because his claims are not new. Brown is mistaken
                  A petitioner who files a second petition must demonstrate good cause and
                  prejudice for presenting a new claim "or for presenting [a] claim again."
SUPREME COURT
      OF
    NEVADA

(0) I947A   4p)
                                                                                             to -08'17 7
                    NRS 34.810(3)(a) (emphasis added). As an alternative argument, Brown
                    contends that he demonstrated good cause because the factual basis of one
                    of his underlying claims was not reasonably available when he litigated
                    his first postconviction petition. This contention lacks merit; moreover, it
                    was not raised within a reasonable time and would not provide cause to
                    review the remainder of Brown's claims. See Hathaway v. State, 119 Nev.
248, 252, 71 P.3d 503, 506 (2003). 1 Therefore, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                          frere-ck-,     , J.
                                              Hardesty


                     C
                    Saitta                                      Pickering



                             Hon. Kenneth C. Cory, District Judge
                             Federal Public Defender/Las Vegas
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk

                           'To the extent Brown argues that postconviction counsel's
                    ineffectiveness and his pursuit of federal remedies constitute good cause,
                    no relief is warranted. See Brown v. McDaniel, 130 Nev., Adv. Op. 60, 331
P.3d 867, 870 (2014) (holding that Martinez v. Ryan, 566 U.S. , (2012)
                    does not apply to Nevada postconviction procedures); see also Colley v.
                    State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989) (holding that the
                    pursuit of federal remedies does not constitute good cause). We decline to
                    consider Brown's argument regarding institutional interference because it
                    was not fairly raised below.



SUPREME COURT
       OF
     NEVADA
                                                           2
(Op 1947A 44VD1A,